DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1, 3-18 and 20-22 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first structure formed in a kerf region by filling a first cavity with a first filling material, the first cavity extending vertically with respect to a surface of a semiconductor substrate; and a second structure formed in the device layer by filling a second cavity with a second filling material, the second cavity extending vertically with respect to the surface of the semiconductor substrate, wherein the first filling material includes a void inside.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 13 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first structure formed in a kerf region by filling a first cavity with a first filling material, the first cavity extending vertically with respect to a surface of a semiconductor substrate; and a second structure formed in the device layer by filling a second cavity with a second filling material, the second cavity extending 
The following is an examiner's statement of reasons for allowance: Claim 15 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a first structure formed in the kerf region by filling a first cavity with a first filling material, the first cavity extending vertically with respect to a surface of a semiconductor substrate, wherein at least part of an exposed lateral surface of the device layer in the kerf region includes a first film, and the first film is different in composition from the device layer in the chip region, wherein a composition of the first film contains at least part of a composition of the first filling material.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3-12, 14, 16-18 and 20-22 depend from claim 1, 13 or 15 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895